                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                                 5:19-cv-00024-FDW

BRIAN TROY ABERLE                   )
                                    )
            Plaintiff,              )
                                    )
vs.                                 )                            ORDER
                                    )
B. PHIL HOWELL, et al.,             )
                                    )
            Defendants.             )
____________________________________)

       THIS MATTER comes before the Court on Plaintiff’s Motion to Compel Release of

Discovery. [Doc. 6].

       Plaintiff’s motion will be denied. Plaintiff is advised that discovery in this action does not

commence until after Defendants have been served and answered or otherwise responded to the

Complaint, and after the Court has entered a Pretrial Order and Case Management Plan in this

matter setting forth deadlines for discovery and dispositive motions. Moreover, once discovery

commences, Plaintiff must seek discovery from Defendants directly, rather than filing requests for

discovery with the Court.

       IT IS THEREFORE ORDERED THAT:

       Plaintiff’s Motion to Compel Release of Discovery [Doc. 6] is DENIED.

       IT IS SO ORDERED.

                                          Signed: May 24, 2019
